         Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                §
IN RE:                                          §
                                                §
DARREL T. USELTON                               §    Case No. 17-34351
                                                §
       Debtors.                                 §    (Chapter 7)


 TRUSTEE’S MOTION FOR (i) APPROVAL OF SALE OF PROPERTY FREE AND
       CLEAR OF LIENS UNDER 11 U.S.C. §§ 363(F); AND (ii) ORDER
AUTHORIZING PAYMENT OF CERTAIN DEBTS, CLOSING EXPENSES AND FEES

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable Jeff Bohm,
United States Bankruptcy Judge:

       Allison Byman, chapter 7 trustee (the “Trustee”) for Darrel T. Uselton (the “Debtor”),

files this motion for (i) approval of sale of property free and clear of liens under 11 U.S.C. §

363(f); and (ii) order authorizing the payment of certain debts, closing expenses and fees.

                                      Nature of the Motion

       1.      The Trustee seeks approval to sell a 604.683 acre tract of unimproved real

property located in Hudspeth County, Texas (the “Hudspeth County Property”) to Dennis

Walker and Rebecca Dean-Walker (the “Purchaser”) for $178,180.00 or $295/acre. The sale will
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 2 of 9



be made free and clear of all liens, claims, interests and encumbrances under 11 U.S.C. § 363(f)

and on an as-is where is basis with no warranties or representations. The Trustee also requests

authority to pay certain debts, closing fees and expenses from the sales proceeds.

        2.       Recently, the Trustee also filed a Complaint pursuant to 11 U.S.C. § 363(h)

seeking to sell the interest of any alleged co-owners in the Hudspeth County Property.

                                          Factual Background

A.      The Debtor and the Alleged Co-Owners of the Hudspeth County Property

        3.       On July 17, 2017, the Debtor filed his voluntary chapter 7 bankruptcy petition.

        4.       The Trustee is the duly appointed and acting chapter 7 trustee in the case.

        5.       On his Schedule A/B: Property, the Debtor listed his ownership interest in

604.683 acres in Hudspeth County, Texas identified as Section 42, Block 71 TSP 7 T&P RR (the

“Hudspeth County Property”). The Debtor’s schedules stated that the Hudspeth County Property

was owned 1/3 by the Debtor, 1/3 by Jack Uselton (the Debtor’s uncle), and 1/3 by “U.S.

Development.” The Debtor claimed the value of the entire property was $48,375.00, which

represented the value of the property in the Hudspeth County appraisal district records.

        6.       The Trustee, through her counsel, has undertaken an effort to investigate the

Debtor’s interest in the Hudspeth County Property.          The Trustee has determined that the

Hudspeth County Property was purchased on or about January 13, 2006 from Sunset Anchor

Properties pursuant to a Warranty Deed with Vendor’s Lien (the “2006 Warranty Deed”). A

copy of the 2006 Warranty Deed is attached as Exhibit A.

        7.       The 2006 Warranty Deed states that the property was purchased by “DARREL

USELTON, JACK USELTON, and US DEVELOPMENT CORP.” The 2006 Warranty Deed

does not state the ownership percentage of the three respective owners.


Motion for Approval of Sale of Property
Page 2 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 3 of 9



        8.       The Debtor testified that at the time the Hudspeth County Property was

purchased, he believed it was to be owned 50-50 between he and his uncle, Jack Uselton. The

Debtor allowed Jack Uselton to handle the purchase of the Hudspeth County Property. It was

not until 2013 that the Debtor learned that Jack Uselton had actually included USDC on the 2006

Warranty Deed.

        9.       Jack Uselton died on April 26, 2017.

        10.      Prior to his death, on March 24, 2014, Jack Uselton transferred his interest in the

Hudspeth County Property to the Living Trust pursuant to a Warranty Deed (the “2014 Warranty

Deed”). A copy of the 2014 Warranty Deed is attached as Exhibit B.

        11.      The Trustee has been in discussion with Ms. Rowanne Uselton and Ms. Carrolyn

Moebius, the trustees of the Living Trust, and confirmed the Living Trust’s ownership interest in

the Hudspeth County Property.

        12.      On the other hand, U.S. Development Corp. is a defunct corporation with no

officers, directors, or operations. It has never represented that it had any ownership interest in

the Hudspeth County Property. It did not pay any portion of the purchase price of the Hudspeth

County Property and did not pay any of the property taxes.

        13.      The Trustee has filed a Complaint against U.S. Development Corp. seeking a

determination, among other things, that U.S. Development Corp. is not an owner of the Hudspeth

County Property and/or that it is not entitled to any distribution of the net proceeds from the sale

of the Hudspeth County Property.

B.      The Hudspeth County Property

        14.      The Hudspeth County Property is located along the IH-10 corridor in central

Hudspeth County just west of Sierra Blanca, Texas. It is rough, undeveloped land that includes

several peaks of the northern portion of the Quitman Mountains. As shown in picture below, a
Motion for Approval of Sale of Property
Page 3 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 4 of 9



small portion of the Hudspeth County Property sits north of IH-10 which can be accessed from

the frontage road. The portion of the tract that is south of IH-10 has no access from the frontage

road because it is near a Border Patrol checkpoint. There is no other entrance to the southern

portion of the Hudspeth Count Property and would require an easement from a neighboring land

owner.




The Hudspeth County Property is outlined in the red and white striped box.

         15.     In an effort to understand the potential value and marketability of the property the

Trustee’s counsel had numerous discussions with James King, a real estate agent at King Land &

Water, LLC in Fort Davis, Texas. King Land & Water, LLC describes itself as one of the

premier conservation and ranch real estate firms in Texas.           James King has 35 years of

experience facilitating transactions of large unique properties across the state and he spent 19

years as Director of Land Protection for the Nature Conservancy in Texas.

         16.     Mr. King agreed to go look at the property and provide his recommendation to the

Trustee with respect to disposition. Mr. King visited the property in August 2018 and took

numerous photos, including the two below:




Motion for Approval of Sale of Property
Page 4 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 5 of 9




        17.      Mr. King’s view of the property is that it has some real challenges, but also great

adventure for the right buyer. Mr. King believed that the size of the property may make it more

difficult to sell because most real estate purchases for similar property in Hudspeth County were

for larger than 600 acres. For this reason, Mr. King stated that the most likely buyer would be a

neighboring land owner. With the assistance of Mr. King, the Trustee determined that Dennis

and Rebecca Walker (the “Walkers”) owned land directly to the north, west, and south of the

Hudspeth County Property.


Motion for Approval of Sale of Property
Page 5 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 6 of 9



        18.      The Trustee’s counsel contacted the Walkers and they expressed their interest in

buying the Hudspeth County Property. The Trustee looked at several other recent sales of

property in Hudspeth County, including on neighboring tract that the Walkers purchased in 2017

for approximately $300/acre. However, the tract purchased by the Walkers in 2017 included an

access road and had several structures on the property, which made it more valuable.

        19.      After some negotiation, the Trustee and the Walkers agreed on a price of roughly

$295/acre or the total amount of $178,180.00.

        20.      The Trustee also kept the Living Trust advised as to the status of the discussions

with the Walkers and the Living Trust agreed to the sale price negotiated by the Trustee.

C.      The Proposed Sale

        21.      A copy of the proposed Real Estate Purchase Contract (the “Contract”) is attached

as Exhibit C. The key terms of the Contract are as follows:

                 •   Purchase price of 100% of Hudspeth County Property is $178,180.00;

                 •   Closing will occur at Lone Star Title in El Paso, Texas;

                 •   Buyer shall pay for all fees and premiums associated with title insurance;

                 •   Sale is conditioned upon Sellers’ ability to acquire and deliver title to an
                     undivided 100% interest in the Hudspeth County Property, with no
                     outstanding interest being held by any other person or entity;

                 •   Seller is not responsible for any closing costs;

        22.      Based on her experience and the advice received from Mr. King, the Trustee

believes that the proposed sales price is a good price and the terms of the Contract are

reasonable.

        23.      Moreover, the co-owner of the Hudspeth County Property, the Living Trust,

supports the proposed sale to the Walkers.


Motion for Approval of Sale of Property
Page 6 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 7 of 9



D.      The Deed of Trust and Distribution of Proceeds

        24.      According to the Trustee’s research, the Hudspeth County Property was

purchased by the Debtor and Jack Uselton by financing $40,000 of the purchase price. A Deed

of Trust dated February 12, 2006 was recorded in the Hudspeth County real property records.

According to testimony from the Debtor, the debt associated with the Deed of Trust has been

paid in full. The Trustee is still working to verify payment and release of the Deed of Trust.

Until the Deed of Trust can be released, the Trustee requests that an amount sufficient to satisfy

the debt associated with the Deed of Trust be escrowed with the title company.

                                    Requested Relief and Authority

        25.      The Trustee requests that the Court approve the sale of 100% of the Hudspeth

County Property to the Walkers free and clear of all liens, claims, interests and encumbrances,

pursuant to a special warranty deed with no representations or warranties. In evaluating such a

sale, a court must balance the need for flexibility with the concern of affected creditors. In re

Terrace Gardens Park Partnership, 96 B.R. 707, 715 (Bankr. W.D. Tex. 1989). The Court must

also determine that creditors’ lien rights are adequately protected and that the offered price is the

highest price obtainable under the circumstances in the particular case. Id.; In re Beker Indus.

Corp., 63 B.R. 474, 477-78 (Bankr. S.D.N.Y. 1986). Under the circumstances, the Trustee

believes that the price to be paid by the Walkers is a fair price and that a sale to the Walkers is in

the best interest of the Estate and its creditors. Except for any unpaid ad valorem taxes and the

Deed of Trust, the Trustee is not aware of any liens against the Hudspeth County Property.

        26.      Further, the Trustee requests that the net proceeds from the sale be split 50-50

between the bankruptcy estate and the Living Trust, as co-owner of the Hudspeth County

Property.


Motion for Approval of Sale of Property
Page 7 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 8 of 9



                      Payment of Secured Debts, Closing Expenses and Fees

        27.      The Trustee requests authority to escrow and, if required, pay certain closing

expenses in connection with the sale. These expenses include (i) any outstanding ad valorem

taxes due on the property, (ii) the debt associated with the Deed of Trust, and (iii) any

miscellaneous expenses/charges incident to closing the sale. The Trustee requests that 50% of

the net proceeds be distributed to the bankruptcy estate and 50% of the net proceeds be

distributed to the Living Trust. All proceeds distributed to the bankruptcy estate will be held

pending further Court order as required by the Bankruptcy Code.

        Accordingly, the Trustee requests that the Court (i) approve the sale of the Hudspeth

County Property free and clear of liens, claims, interests and encumbrances under 11 U.S.C. §

363(f) as set forth above; (ii) approve the payment of certain debts, fees and expenses as set forth

above; (iii) authorize the Trustee to execute all documents necessary to effectuate the sale; and

(iv) grant the Trustee other just relief.

        Dated: January 4, 2019.

                                              Respectfully submitted,

                                              McCLOSKEY ROBERSON, PLLC


                                              By:/s/ Thomas A. Woolley, III
                                                      Timothy M. McCloskey
                                                      State Bar No. 13417650
                                                      Thomas A. Woolley, III
                                                      State Bar No. 24042193
                                                      945 Heights Boulevard
                                                      Houston, TX 77008
                                                      713-868-5581
                                                      713-868-1275 (fax)

                                              ATTORNEYS FOR CHAPTER 7 TRUSTEE



Motion for Approval of Sale of Property
Page 8 of 9
          Case 17-34351 Document 55 Filed in TXSB on 01/04/19 Page 9 of 9



                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served
by electronic transmission to all registered ECF users appearing in the case and by depositing the
same in the United States Mail, first class, with proper postage affixed, to all parties listed below
and on the attached Service List on the 4th day of January, 2019:

        The Camille Living Trust
        c/o its Trustees
        Rowanne Camille Olson Uselton
        Carrolyn Jean Edmonson Moebius
        367 Fawn Road
        Livingston, Texas 77351

        Gulf Alternative Energy Corp f/k/a U.S. Development Corp.
        c/o its registered agent for service
        Corporate Representation Services, LLC
        3033 NW 63rd Street, Suite 200
        Oklahoma City, OK 73116

        Dennis Walker and Rebecca Dean-Walker
        c/o Gina Fields, Attorney
        501 Executive Center Blvd
        El Paso, TX 79902

        Steve Raney
        310 North Mesa, Suite 216
        Hudspeth, Texas 79901

        Steve Raney
        1360 N Lee Trevino, Suite 107
        El Paso, Texas 79936

        Sunset Anchor Properties, LLC
        c/o Jay Murray
        PO Box 10899
        Wilmington, NC 28404

        Sunset Anchor Properties, LLC
        c/o Jay Andrew Murray
        909 Wild Dunes Circle
        Wilmington, NC 28411


                                              /s/ Thomas A. Woolley, III
                                              Thomas A. Woolley, III

Motion for Approval of Sale of Property
Page 9 of 9
